Citation Nr: 0941147	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  95-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1984.  A January 1986 Administrative Decision found that the 
period of service from October 19, 1979, to April 13, 1984, 
was terminated under conditions which preclude the payment of 
Department of Veterans Affairs (VA) benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the VA 
Regional Office (RO) in Montgomery, Alabama which reopened 
and denied a claim for service connection for a low back 
disability and denied service connection for a jaw 
disability.  By a February 1997 decision, the Board found 
that new and material evidence had been submitted to reopen a 
claim for service connection for a low back disability and 
remanded the claims for service connection for low back and 
jaw disabilities for additional development.  In August 2000 
and September 2007 the claims were again remanded by the 
Board for additional development.  

In November 1995 the Veteran testified before a hearing 
officer at the RO.  


FINDINGS OF FACT

1.  The Veteran's preexisting spina bifida occulta did not 
increase in severity or chronically worsen during service.

2.  The Veteran does not have a back disability that is 
attributable to military service.

3.  The Veteran does not have a jaw disability that is 
attributable to military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).

2.  The Veteran does not have a jaw disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent a rating decision in May 1995; a statement of the 
case in July 1995; supplemental statements of the case in 
December 1995, January 2000, March 2004, September 2004, and 
March 2006; and correspondence dated in May 2003, July 2003, 
and March 2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims to the extent possible.  Associated 
with the claims file is a letter dated in August 2003 in 
which the Warden of Easterling Correctional Facility 
indicated that the prison would not transport the Veteran to 
the Birmingham VA Medical Center (VAMC) for an examination.  
The Veteran's claims were remanded in September 2007 so that 
a medical opinion could be obtained on the low back issue and 
for a VA examination on the jaw claim.  However, the Veteran 
was incarcerated and if the VA examination was not feasible, 
a request was to be made for an examination of the Veteran at 
the correctional facility where he is being held.  If the 
request was not feasible or if it was denied a note to that 
effect was to be placed in the claims file.  A January 2009 
Inmate Request form the Veteran requested that he be allowed 
to go to his VA examination.  The reply contained on the 
Inmate Request form noted, "No can do!"  An email 
correspondence from the a clerk of the Montgomery VA Medical 
Center West Campus also noted that the Easterling 
Correctional Facility housing the Veteran stated that they 
were unable to accommodate VA and that the examination 
request was therefore not able to be completed.  Any further 
attempts at scheduling an examination would therefore be 
futile.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
the error was harmless).  


The Veteran's service medical records include a January 1968 
entrance examination which revealed a normal clinical 
evaluation of the Veteran's spine.  The Veteran denied back 
trouble of any kind on a report of medical history form 
prepared in conjunction with the entrance examination.  The 
Veteran reported low back pain in July 1974.  He said he 
slipped in the back of a truck.  He was assessed with muscle 
spasms on the right side at L2-S2.  An entry dated in 
September (no year included but it is assumed the year was 
1974 based on subsequent records dated in 1974) indicates 
that the Veteran was diagnosed with spondylolisthesis at L5-
S1.  In September 1974 the Veteran was placed on a temporary 
profile for first degree spondylolisthesis.  In March 1975 x-
rays were recommended following a barium enema at which time 
the examiner noted a variation in the articulation of the 
posterior facets at L5-S1 with suspicion of possible pars 
defect.  In April 1975, prior to x-rays obtained the same 
month, the Veteran was assessed with probable 
spondylolisthesis.  X-rays of the lumbar spine obtained later 
in April 1975 revealed normal preservation of the 
intervertebral space with no evidence of a pars defect.  The 
Veteran reported low back trouble in May 1975.  The Veteran 
was assessed with chronic back strain in June 1975.  A 
radiographic report dated in July 1975 indicated that the 
Veteran struck his head and face against the windshield 
during a traffic accident.  X-rays of the nasal bone and 
skull were obtained at that time and revealed a comminuted 
and depressed fracture of the left nasal ala and negative 
skull findings.  X-rays of the mandible were not obtained.  
In April 1976 the Veteran was noted to have temporomandibular 
joint (TMJ) left pain dysfunction.  In May 1976 the Veteran 
was seen in dental services following a fall on his chin.  
The Veteran was assessed with an injury to his face with no 
nerve or artery involvement and myofacial pain, left 
temporalis muscle.  He was not placed on a profile following 
the injury.  An April 1977 annual examination revealed a 
normal clinical evaluation of the Veteran's spine.  He 
reported low back pain but was noted to be normal at the time 
of the examination.  

The Veteran was afforded a VA psychiatric examination in July 
1991.  He reported back problems since 1969.  However, the 
examination did not include physical findings.  

Associated with the claims file are physician statements from 
R. Petrey, M.D., and A. Conrad, P.C., dated in September 1992 
and September 1994, respectively.  Dr. Petrey reported that 
the Veteran had low back pain since he was blown out of a 
tower in Vietnam in 1970 and he assessed the Veteran with 
spondylolisthesis and low back strain.  Dr. Conrad noted that 
the Veteran had low back pain and he assessed the Veteran 
with lumbalgia, cephalgia, facet syndrome, and myalgia.  

Associated with the claims file is an August 1995 examination 
report performed by H. Don, D.O., and D. Ray, D.C., of Bay 
Area Medical and Rehabilitation, Inc.  The Veteran reported 
that he was blown out of a tower in Vietnam in July 1970 or 
1971 and has suffered low back pain since then.  He also 
reported a hairline fracture of the jaw which prevented him 
from bending over.  The Veteran was diagnosed with late 
effects of an accidental fall, multiple intersegmental 
vertebral spinal disrelationships of motor units with 
accompanying paraspinal myospasm and neuromyalgia, radicular 
syndrome of the left lower extremity, lumbar radiculitis, 
posttraumatic neurovascular compression syndrome, 
degeneration of lumbar disc, lumbar plexus disorder, 
myofasciitis of the lumbar area, anxiety, and a hairline 
fracture of the mandible.  The Veteran did not undergo an x-
ray of the mandible and it appears that the diagnosis 
pertaining to the mandible was based on the Veteran's 
reported history.  Dr. Don and Dr. Ray indicated that the 
examination findings were consistent with the usual sequelae 
of physical insults suffered in hyperkinetic traumatic force 
type injuries such as the one described by the Veteran.  They 
opined that the Veteran's injuries were permanent in nature.  

The Veteran testified at a personal hearing at the RO in 
November 1995.  He reported that he injured his jaw in 1974 
when he fell backward and hit the platform of a truck.  He 
said he was hospitalized for thirty days.  He indicated that 
an x-ray revealed a hairline fracture of the jaw and he was 
instructed to eat soft foods.  He said he had throbbing in 
his jaw when he leaned over to the left or right.  He denied 
locking up of the jaw but said he had pain.  He said his 
dentist had not recommended any treatment for his jaw 
complaints.  The Veteran testified that he jumped out of a 
thirty to forty foot high tower in Vietnam because of a 
ground attack.  He said he was treated at an aid station.  He 
said he also injured his back in Germany when he fell in the 
back of a truck.  He indicated that this was the same 
incident in which his jaw was injured.  He could not recall 
any treatment for his back in service aside from x-rays.  The 
Veteran testified that he had radiating pain in his left 
lower back and weakness and tingling in his legs.  

Associated with the claims file are VA treatment reports 
dated from August 1985 to March 1999.  An x-ray of the dorsal 
spine obtained in August 1985 was normal.  An x-ray of the 
lumbar spine obtained in August 1985 revealed evidence of 
juxta-articular sclerosis involving the interarticular facets 
at the lumbosacral junction with no evidence of fracture or 
degenerative disc disease (DDD).  The Veteran was seen for 
complaints of low back pain in August 1985, January 1986, 
February 1993, and December 1993.  A March 1993 x-ray for the 
lumbosacral spine revealed degenerative joint disease (DJD).  
He was noted to have low back pain secondary to the DJD at 
that time.   

Associated with the claims file are treatment records from 
Easterling Correctional Facility.  In June 1999 the Veteran 
underwent an x-ray of the lumbosacral spine which revealed 
degenerative changes at L4-5 and L5-S1 posterior facets.  In 
May 2002 the Veteran reported sharp pain in the lower back.  
In February 2003 the Veteran underwent an x-ray of the lumbar 
spine which revealed lumbar lordosis which was exaggerated 
and developmental in nature, spina bifida occulta deformity 
at L5, mild facet arthritis was seen at L4-5 and L5-S1 with 
no disc space narrowing, and no malalignment or fracture.  In 
March 2004 the Veteran was noted to have sustained an injury 
to the left mandible.  An April 2004 x-ray of the left 
mandible revealed no acute findings.  The temporomandibular 
joint was noted to be unremarkable.  The Veteran reported 
that his low back went out in September 2004.  He was noted 
to be unable to bend over at that time.  In April 2005 the 
Veteran was assessed with spina bifida.  

The Veteran was scheduled for VA spinal and oral and dental 
examinations in February 1999.  He submitted a letter and 
indicated that he was unable to make the appointments because 
he had been sick and had to take care of his brother who was 
dying.  Subsequent examinations were scheduled in July 1999, 
October 1999, December 1999, January 2000, and September 
2000.  The Veteran did not report for any of the scheduled 
examinations.  VA examinations were also scheduled in July 
2002.  A note was included which indicated that the VAMC did 
not have a fee based provider to send to the state prison and 
a letter should be sent to the Warden to determine whether 
the Veteran could be transported to the VAMC for an 
examination.  The Warden indicated in an August 2003 letter 
that the prison would not provide transportation for the 
Veteran to the VAMC for an examination.  

In October 2005, a VA medical opinion was obtained on the 
issue of service connection for a jaw disability.  The 
examiner reviewed the claims file.  The examiner determined 
that there was insufficient evidence to declare with absolute 
certainty whether a jaw condition exists or does not exist.  
The examiner noted that there was no evidence of trauma to 
the jaw.  The examiner stated it was evident that in June 
1975 the Veteran sustained trauma to the nose and lip for 
which he received three sutures.  In July 1975 the Veteran 
was involved in an automobile accident at which time he 
struck the windshield with his face.  A radiology report 
diagnosed a comminuted and depressed left nasal ala.  The jaw 
was not mentioned.  In April 1976 TMJ was annotated in the 
medical record.  There was no evidence or mention of any 
clicking, popping, crepitus, locking, limitation of movement 
or restriction of interincisal distance, or deviations on 
opening.  There were no radiographs.  There was also no 
evidence of a military or VA dental evaluations.  The 
examiner noted that several VA examinations were scheduled 
but the Veteran did not keep the appointments.  During 1995 
oral testimony the Veteran reported that he experienced 
severe pain when he bent over.  Those symptoms were reported 
in several statements contained in the claims file.  The 
examiner noted that was symptomatic of a sight condition and 
not a jaw condition and should be evaluated by an ear, nose, 
and throat physician.  The examiner concluded that there was 
no evidence to support a claim or deny a claim for the 
existence of a jaw condition.  

In January 2006, a VA medical opinion was obtained on the 
issue of service connection for back disorder.  The examiner 
reviewed the claims file and determined that the appropriate 
diagnosis was a mild facet degenerative disc disease at level 
L4-5 and L5-S1 consistent with the findings of someone the 
Veteran's age.  The examiner stated that the onset of the 
Veteran's condition could not be determined because it was a 
gradual manifestation of aging.  The examiner opined that the 
Veteran's condition was less likely as not related to the 
falls in 1970 and 1974 while the Veteran was in service.  The 
examiner noted that spondylolisthesis is a developmental 
congenital defect of the pars interarticularis portion of the 
vertebra resulting in instability and abnormal vertebral 
alignment.  The examiner stated that the condition was 
conceded in April 1985 and mentioned again in a February 1986 
report but never confirmed by x-ray.  The examiner concluded 
that since the Veteran never had the disorder, it could not 
have been aggravated by any injury or disease while in 
service.  The examiner opined that the Veteran's current low 
back disorder was not at least as likely as not related to 
any injury or disease during the Veteran's active service 
from February 1968 to October 1979 including as a result of a 
fall from a tower in 1970, a fall in a truck in 1974, or any 
documented in-service findings or complaints.  

Associated with the claims file is a VA addendum opinion 
dated in April 2008.  The January 2006 VA examiner reviewed 
the claims file and the January 2006 examination and opined 
after the review that it was less likely than not that the 
Veteran's spina bifida occulta was aggravated during the 
Veteran's active service from February 1968 to October 1979 
as a result of a fall from a tower in May 1970 or as a result 
of a truck incident in July 1974.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to pertinent 
symptomatology experienced since service.  38 C.F.R. 
§ 3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Back Disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

To rebut the presumption of soundness, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  38 U.S.C. § 1111 (West 2002); 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a) (2009).

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

The Board determined in the September 2007 decision that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence because the Veteran was diagnosed with 
spina bifida occulta, a congenital deformity, on x-ray in 
February 2003.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disability.  

Although the Board has determined that the Veteran's spina 
bifida occulta clearly and unmistakably existed prior to 
service, the evidence does not establish that the disability 
was aggravated by his military service.  The Veteran was not 
treated during service at any time for complaints related to 
spina bifida occulta.  Moreover, the only relevant medical 
opinion consists of the April 2008 VA opinion.  The examiner 
opined after review of the claims file it was less likely 
than not that the Veteran's spina bifida occulta was 
aggravated during the Veteran's active service from February 
1968 to October 1979 as a result of a fall from a tower in 
May 1970 or as a result of a truck incident in July 1974.  
Consequently, the evidence does not establish that the 
Veteran's preexisting spina bifida occulta increased in 
severity or chronically worsened during service.

Additionally, the evidence of record includes diagnoses of 
spondylolisthesis, low back strain, low back pain, lumbalgia, 
facet syndrome, multiple intersegmental vertebral spinal 
disrelationships of motor units with accompanying paraspinal 
myospasm and neuromyalgia, radicular syndrome of the left 
lower extremity, lumbar radiculitis, posttraumatic 
neurovascular compression syndrome, degeneration of lumbar 
disc, lumbar plexus disorder, myofasciitis of the lumbar 
area, and DJD of the lumbosacral spine.

There is no finding of a diagnosis of arthritis within one 
year of the Veteran's separation from service to allow for 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  While Dr. Don and Dr. Ray indicated that 
their examination findings were consistent with the usual 
squeal of physical insults suffered in hyperkinetic traumatic 
force type injuries such as the one described by the Veteran, 
the January 2006 examiner opined that the Veteran's current 
low back disorder was not at least as likely as not related 
to any injury or disease during the Veteran's active service 
from February 1968 to October 1979 including as a result of a 
fall from a tower in 1970, a fall in a truck in 1974, or any 
documented in-service findings or complaints.

Where the Board is presented with conflicting medical 
evidence, the Board may assign more persuasive value to one 
medical opinion over another, provided the Board offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22 
(1998); Owens v. Brown, 7 Vet. App. 429 (1995).  Relevant 
case law has specifically rejected the treating physician 
rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the 
probative value of medical opinion evidence should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Wensch v. 
Principi, 15 Vet. App. 362 (2001) (not error for the Board to 
favor the opinion of one competent medical expert over 
another when the Board gives an adequate statement of reasons 
and bases); Owens v. Brown, 7 Vet. App. 429 (1995) (Board 
favoring one medical opinion over another is not error).

The Board finds that the VA examiner's opinion is more 
probative than that of the private examiners.  The VA 
examiner reviewed the claims file and provided a complete 
rationale for the opinion.  The examiner indicated that the 
appropriate diagnosis for the Veteran's back disability was a 
mild facet degenerative disc disease at level L4-5 and L5-S1 
consistent with the findings of someone his age and found 
that the condition was a gradual manifestation of aging.  The 
examiner opined that the Veteran's condition was less likely 
than not related to the falls in 1970 and 1974 while the 
Veteran was in service.

Consequently, the Board find that the preponderance of the 
evidence is against the claim and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)..

Jaw Disability

The Board concludes that greater weight of probative medical 
evidence weighs strongly against a finding that the Veteran 
has a jaw disability related to his military service.  

During service the Veteran was treated for TMJ left pain 
dysfunction in April 1975.  Following a fall on his chin in 
May 1975, the Veteran was assessed with an injury to his face 
with no nerve or artery involvement and myofacial pain, left 
temporalis muscle.  In July 1975 the Veteran struck his head 
and face against the windshield during a traffic accident.  
However, there was no evidence that he injured his jaw in 
that accident.

Following service the only evidence pertaining to the 
Veteran's jaw consists of an April 2004 x-ray of the left 
mandible that revealed no acute findings.  The 
temporomandibular joint was noted to be unremarkable.

The only medical opinion consists of the October 2005 VA 
medical opinion.  The examiner reviewed the claims file and 
determined that there was insufficient evidence to declare 
with absolute certainty whether a jaw condition does or does 
not exist.  The examiner noted that there was no evidence of 
trauma to the jaw in service.  The examiner reported that in 
April 1976 TMJ was annotated in the medical record.  However, 
there was no evidence or mention of any clicking, popping, 
crepitus, locking, limitation of movement or restriction of 
interincisal distance, or deviations on opening.  No 
radiographs were obtained at that time.  The examiner stated 
that during 1995 oral testimony the Veteran reported that he 
experienced severe pain when he bent over.  Those symptoms 
were reported in several statements contained in the claims 
file.  The examiner noted that was symptomatic of a sight 
condition and not a jaw condition and should be evaluated by 
an ear, nose, and throat physician.  The examiner concluded 
that there was no evidence to support a claim or deny a claim 
for the existence of a jaw condition.  

The Board finds that the evidence of record does not support 
a finding that the Veteran currently has a jaw disability or 
that any current jaw disability is related in any way to his 
service.  Consequently, in the absence of a diagnosis of a 
disability of the jaw which was caused or aggravated by 
military service, the Board finds that the preponderance of 
the evidence is against service connection.

The Board acknowledges the Veteran's contention that he 
currently has a jaw disability related to his military 
service.  Certainly, the Veteran can attest to factual 
matters of which he had first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he 
is competent to report symptomatology of his jaw disability, 
and his testimony in that regard is entitled to some 
probative weight, the competent medical evidence does not 
show that any current jaw disability, if present, is 
etiologically related to his military service.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions as to the 
etiology of his disabilities.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that a jaw disability was 
incurred in service or caused or aggravated thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a jaw disability is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


